Citation Nr: 9927275	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a low back injury.  

2.  Entitlement to service connection for claimed fibrocystic 
disease (claimed as ovarian cysts).  




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from low back disability or 
disability manifested by fibrocystic disease due to disease 
or injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for the residuals of a low back 
injury and fibrocystic disease (claimed as ovarian cysts).  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A careful review of the veteran's service medical records 
shows that, in October 1979, she was treated for low back 
pain secondary to trauma after falling down stairs.  
Diagnostic studies of the lumbosacral spine conducted at the 
time were negative for evidence of fracture or vertebral 
collapse and no spondylolisthesis or spondylolysis was 
detected.  The bony structures were stated to be within 
normal limits and the sacroiliac joints were unremarkable.  
In addition, views of the coccygeal region demonstrated no 
bone or joint abnormality.  As of December 1979, the 
veteran's status was noted to be unknown as she had stopped 
attending the clinic.  

Subsequently, beginning in March 1980, the veteran was in 
receipt of treatment for what was ultimately diagnosed as a 
left ovarian cyst.  This cyst was stated to have resolved by 
April 25, 1980; however, in May 1980, it was feared that she 
was having a recurrence of the cyst, as she presented to the 
clinic with complaints of left side abdominal pain radiating 
to her left lower back region.  

According to the service medical records, the veteran's 
pelvic examination was normal - the final diagnosis being 
that of pelvic pain, etiology unknown.  The remainder of the 
veteran's service medical records were entirely negative for 
complaints or findings relative to a low back injury or 
cystic condition.  

In February 1999, the veteran and her husband offered 
testimony in support of her claim before the undersigned 
Member of the Board at a hearing at the RO.  At that time, 
the veteran testified that it was not until the birth of her 
first daughter in 1983 that she first began to experience 
complications due to her low back injury.  According to the 
veteran, she was directed to return for a full work up, 
including x-ray studies and an internal examination, 
approximately six weeks following the birth and that, at that 
time, she was informed that she had had a fracture to the L5 
area that had not healed properly.  

With regard to the claim of service connection for 
fibrocystic disease (initially claimed as ovarian cysts), the 
veteran testified that she has had ongoing problems with 
cysts that have not only affected her ovaries, but also her 
breasts, side and legs.  According to the veteran, she had 
been informed by a physician in Germany that she had 
fibrocystic disease that would manifest itself through cysts 
that could occur at any location on her body.  

The medical records submitted in support of the veteran's 
claim indicate that in February 1983, the veteran presented 
for treatment with complaints of pain affecting the right 
side of her back of three days in duration.  The veteran 
reported using heating pads and Tylenol without relief.  The 
final impression was that of rule out pyelonephritis.  In 
August 1984, at the time of the birth of her second child, it 
was noted that the veteran was unable to endure the back pain 
and had suffered a previous injury to the back.  Another 
entry from November 1994 indicated that the veteran had found 
a lump in her right breast.  The final impression was that of 
breast mass.  

In December 1995, the veteran was afforded a VA examination 
of her spine.  At that time, the veteran reported a history 
of a traumatic fall in the early 1980's while in the service 
in which she injured her lower back, specifically, the lower 
portion of the spine known as the coccygeal area.  According 
to the veteran, she had experienced a history of chronic low 
back pain ever since the incident.  The final diagnosis 
included that of coccydynia.  

According to the VA examination report, x-ray studies 
performed in conjunction with the examination did not 
demonstrate evidence of spondylolysis or spondylolisthesis.  
There was minimal degenerative changes of L5-S1 noted on 
examination; however, no evidence of herniated nucleus 
pulposus was detected.  

The veteran was scheduled to undergo a gynecological 
examination for evaluation of her cyst condition in April 
1996; however, she failed to report to the examination.  

The veteran has submitted no competent evidence to support 
her lay assertions that she currently suffers from 
fibrocystic disease due to disease or injury which was 
incurred in or aggravated by service.  Furthermore, although 
the veteran has submitted sufficient evidence to demonstrate 
that she currently suffers from a low back condition, no 
competent evidence has been submitted to support her lay 
assertions that this disability is due to an injury incurred 
in service.  The veteran, as a lay person, is not competent 
to offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
has fibrocystic disease or a low back condition due to 
disease or injury which was incurred in or aggravated by 
service, the Board must conclude that the veteran has failed 
to meet her initial burden of producing evidence of well-
grounded claims of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to her claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claim that she suffers from 
fibrocystic disease (claimed as ovarian cysts) or a low back 
condition related to disease or injury which was incurred in 
or aggravated by service.  

By this decision, the Board is informing the veteran of the 
evidence necessary to make her claims as set forth above well 
grounded.  





ORDER

Service connection for residuals of a low back injury and 
fibrocystic disease (claimed as ovarian cysts) is denied, as 
well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

